Citation Nr: 1736255	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	S. F. Raymond Smith, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran had two periods of active duty.  He served the first period from June 1958 through July 1960 and received an honorable discharge.  For the second period of service, from July 1960 to January 1962, he was discharged under other than honorable conditions.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this matter in October 2014 for development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The death certificate shows that the Veteran died in June 2010 from stage IV non-small cell cancer of the lung, bilateral lung metastases, brain and extensive spinal metastases, and anthracosilicosis.  At the time of his death, the Veteran was service connected for abscess and MRSA infection, residuals of incisional hernia repair; and for a residual scar.

The appellant indicated that that the Veteran was treated only at VA medical facilities for his ailments.  See Report of General Information, July 2015.  However, medical records showing the Veteran's treatment have not been obtained and associated with the claims file for review.  Thus, a remand is required to obtain the records before the Board can adjudicate this matter.

While on remand, the Board also finds it prudent to obtain a medical opinion addressing whether the Veteran's cause of death may have been related to his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file all VA treatment records, to include records from the VA medical centers in Beckley, WV; Salem, VA; and Richmond, VA.

2. After completing the foregoing development, obtain a VA medical opinion to determine the etiology of the cause of the Veteran's death. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and death certificate, as well as the appellant's lay statements.

The examiner should opine as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected abscess and MRSA infection, residuals of incisional hernia repair; and/or residual scar caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.

The examiner should also opine whether it is at least as likely as not that the Veteran's stage IV non-small cell cancer of the lung, bilateral lung metastases, brain and extensive spinal metastases, and anthracosilicosis were related to his first period of service from June 1958 through July 1960.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




